BLAND, P. J.
— This is a suit' for an injunction to restrain the defendant from committing a trespass and waste on premises, at No. 106 North Broadway, in the city of St. Louis, occupied by plaintiff as lessee.
An examination of the evidence preserved in the bill of exceptions utterly fails to show that plaintiff did not have an adequate remedy at law. On the other hand, an examination of the records and proceedings of this court — of which we take' judicial notice — shows that plaintiff sued for and recovered of defendant all the damages he sustained by reason of the trespass, and punitive damages in addition thereto. Gildersleeve v. Overstolz, 90 Mo. App. (St. L.) 518.
*305The evidence further shows that after plaintiff was forcibly turned out of the premises, he never regained possession thereof. One out of possession can not maintain injunction for a trespass to real estate. Powell v. Canaday, 96 Mo. App. 27.
The judgment ,is affirmed.
-Barclay and Goode, JJ., concur.